ORDER

PER CURIAM.
AND NOW, this 28th day of April, 2006, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Whether the Commonwealth Court erred in affirming the Order of the Court of Common Pleas of Bucks County overruling [Josefs] Preliminary Objections to Middletown Township’s Declaration of Taking? In addressing this issue, the parties are directed to discuss whether the Open Space Lands Act, 82 P.S. § 5001 et seq., imposes any limitations on the exercise of eminent domain by townships; and specifically in this case, the authority of second class townships.